Citation Nr: 0328389	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  96-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial rating for status post 
total thyroidectomy for papillary carcinoma of the thyroid, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
April 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The VCAA and its implementing regulations include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

A review of the claims folder reveals that the RO has not 
sent the veteran notification of what information and medical 
or lay evidence, not previously submitted, is necessary to 
substantiate his claim.  Furthermore, the RO has not notified 
the veteran of which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  A remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

A review of the veteran's claims file reveals that additional 
VA medical records were received in June 2003.  Lay 
statements from two of the veteran's coworkers were received 
in July 2003.  The Board finds that these newly received 
records are pertinent to the veteran's claim.  Since the RO 
has not had the opportunity to adjudicate the issue on appeal 
with consideration of this additional evidence, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The veteran has not had a VA examination for rating purposes 
since April 1997.  The Board further notes that in a May 2003 
statement, the veteran's representative noted the lack of a 
recent VA examination and requested that the veteran be 
provided such.  The Board is also of the opinion that a new 
VA examination should be obtained.  As the veteran has 
appealed the initial rating assigned, VA must evaluate this 
disability based on all the evidence of record and, may 
assign separate ratings for separate periods of time, based 
on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002).  
This should include sending the veteran a 
letter which informs him of what specific 
information and specific medical or lay 
evidence, not previously submitted, that 
is necessary to substantiate his claim, 
and which notifies the veteran of which 
specific evidence, if any, the claimant 
is expected to obtain and submit, and 
which specific evidence will be retrieved 
by VA.

2.  The RO should contact the veteran, 
and have him identify (names, addresses, 
and dates) any sources of VA or non-VA 
treatment for his thyroid disability 
since April 1995.  The RO should then 
secure copies of all identified records, 
which are not already of record, and 
associate them with the claims file.

3.  Following the above, the veteran 
should be scheduled for a VA endocrine 
system examination by the appropriate 
specialist to determine the current 
severity of his thyroid disability.  All 
necessary tests and studies are to be 
conducted.  The examiner must provide a 
detailed statement of all pathology found 
to be present.  The claims file should be 
made available to the examiner for his or 
her review in conjunction with the 
examination.  The RO should also provide, 
and the examiner should review, the 
current criteria for rating endocrine 
system disorders which became effective 
on June 6, 1996, together with the 
criteria in effect prior to June 6, 1996.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  For 
the period prior to June 6, 1996, this 
increased rating claim should be 
considered only with respect to the 
rating criteria under 38 C.F.R. § 4.119, 
Diagnostic Codes 7900-7915, effective 
prior to June 6, 1996.  See VAOGCPREC 3-
2000.  For the period from June 6, 1996, 
the RO must consider both the former 
rating criteria for the evaluation of the 
endocrine system (38 C.F.R. § 4.119, 
Diagnostic Codes 7900-7915 (effective 
prior to June  6, 1996)), and the current 
schedular criteria for rating the 
endocrine system, effective from June 6, 
1996, (38 C.F.R. § 4.119, Diagnostic 
Codes 7900-7919 (2003)), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  The RO must also take 
into consideration the applicability of 
staged ratings.  See Fenderson, supra.  
Additionally, the RO should consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative (if any) should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should reflect RO 
consideration of all pertinent evidence 
received since issuance of the September 
2002 supplemental statement of the case, 
and must recite all the applicable laws 
and regulations, including both the 
current and former versions of 38 C.F.R. 
§ 4.119.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




